DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 2/23/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments 1 and 17, and the cancellation of claims 5-13 have been made of record.
Claims 1-4 and 14-20 are pending and under examination.
Response to Arguments
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 1-6 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicants’ amendments to claims 1 and 17 and the cancellation of claims 5-6. Applicants have amended claim 1 to recite an antibody having a light chain variable region selected from amino acid sequences with SEQ ID Numbers, and a heavy chain variable region selected from amino acid sequences with SEQ ID Numbers (see Claims 1 and 17).
Double Patenting
The rejection of claim 13 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,765,737 is withdrawn in view of applicants’ cancellation of claim 13.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Craig Crandall on 5/17/2022.
The application has been amended as follows: 
In claim 1, line 16
Replace the term “(e) a” with the term “and a”
In claim 1, line 21
Replace the term “or (f)” with the term “or (e)”
In claim 17, line 16
Replace the term “(e) a” with the term “and a”
In claim 17, line 21
Replace the term “or (f)” with the term “or (e)”
Conclusion
Claims 1-4 and 14-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646